Title: From George Washington to Metcalf Bowler, 19 August 1786
From: Washington, George
To: Bowler, Metcalf



Sir,
Mount Vernon 19th Augt 1786.

I have received your letter of the 21st of July together with the Treatise on Agriculture & practical Husbandry. I consider the latter as a mark of attention which merits my warmest acknowledgments.
It is a subject highly worthy the attention of every gentleman in this country who has leisure, abilities, or opportunity to improve it. It is the only source from which we can at present draw any real or permanent advantage; & in my opinion it must be a great (if not the sole) means of our attaining to that degree of

respectability & importance which we ought to hold in the world. I am Sir &c.

G: Washington

